DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 has been entered.
Status of Claims
Claims 21-40 are pending and have been examined. 
Claims 21, 28 and 35 were amended and have been entered.
This action is made NON-FINAL.
Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive. 
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on pages 8-13, in which independent claims set 21, 28 and 35 and its pending claims recite the abstract idea of a certain method of organizing human activity (MOHA) under “Commercial interactions or legal interactions” (Step 2A-Prong 1), and additional elements that integrates the judicial exception into a practical application (Step 2A-Prong 2) under the improvement in the functioning of a computer, or an improvement to other technology or technical field, the applicant’s arguments are not persuasive and the examiner respectfully disagrees for the following reasons: 
For Step 2A-Prong 1 starting in p. 9: The applicant argues that the following new limitations recited in the amended claim set 21, 28 and 35 and its features “present claims cannot be seen to even remotely correspond to the examples of MOHA subject matter grouping” and are “directed to, inter alia, a computer-implemented method of custom-form design and display” thus, is not directed to an abstract idea (amendments are in bold): 
receiving data, by a supplier relationship management (SRM) application, the data comprising user interface field preferences and requirements of a second organization, by a configuring user of a first organization, the second organization field preferences and requirements categorized as non-catalogue user interface parameters at the first organization, the non-catalogue user interface parameters to describe items to obtain via a purchase request; 
transforming the data to create, by the SRM application, a configuration data record, by the configuring user, for a non-catalogue user interface form accessible by an end-user of the first organization, the end-user being a different user than the configuring user, the creation of the configuration data record including the configuring user selecting options enabling customization of non-catalogue fields for display on the non-catalogue user interface form, the non-catalogue fields selected from the second organization field preferences and requirements; 
saving, by the SRM application, the created configuration data record in a storage device in response to receiving a user input from the configuring user, wherein the created configuration data record is accessible by the end-user; 
accessing, by the SRM application, the created configuration data record in response to the end-user launching an instantiation of the non-catalogue user interface form; and rendering, by the SRM application, the instantiation of the non-catalogue user interface form by populating the non-catalogue user interface form with at least one form field based on the second organization field preferences and requirements selected by the configuring user, wherein at least one value is to be added to the at least one form field of the non-catalogue user interface form in response to receipt of a user input from the end-user and wherein the end-user is enabled to make the purchase request via the non-catalogue user interface form.

Additionally, the applicant proceeds to cite the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 Guidance"), page 10, lines 1-6 to provide examples of abstract groups found under MOHA that the examiner utilizes to consider the claimed limitations as a whole and individually. However, this is not exactly how an examiner concludes that the claimed invention and its pending claims are part of an abstract idea. Firstly, the pending claims were analyzed and “evaluated after determining what [the] applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI)” for Step 2A-Prong 2 (See MPEP § 2106, subsection II, for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the BRI). Thus, these amended claims and its limitation steps as a whole and individually were still considered to be directed to “Commercial interactions or legal interactions”. Because these steps are involving legal obligations of “receiving” “supplier relationship management (SRM)” (e.g. procurement) related data, which contains a first organization’s user preferences and a second organization’s requirements and are categorized as “non-catalogue user interface parameters” which describe a “purchase request”. Then, this data is being “transformed” to create an SRM application, record the data and provide customized fields in the user interface form for the user selection so these customized selections can be “accessed” by the end-user to “launch the instantiation” and “render” the populated data in the form while the end-user can also include values and enter the “purchase request” as well. Meaning that this abstract idea is strongly tied to agreements in form of contracts (e.g. “purchase requests”), legal contracts for sales activities between businesses and to maintain healthy business relations that ultimately will maintain and increase the business party profits and revenues. 

For Step 2A-Prong 2 starting in p. 11: The applicant also argues that the amended claims explicitly recite “a data transformation which results in improved functionality of a computer” and thus, the “present claims are clearly directed to a practical application under Prong Two, at least because the claims are directed to a technical improvement”. However, the functions of the amended step limitations in claims 21, 28 and 35 and its dependent claims for the collection of data (e.g. SRM related data) from users representing a first and a second organization to transform the data into an SRM “user interface form” so the end-user can enter values with their customized options to realize their “purchase request” is further describing/reciting the abstract idea by applying computer aided hardware in a broad and un-specific manner. Moreover, the abstract idea described in independent claims 21, 28 and 35 and its additional elements, while also evaluating claims 22, 29 and 36 (a computer memory; a processor; user interface (claim 21, 28 and 35); code editor and configuring fields (claims 22, 29 and 36)), were implemented with computer’s software and hardware, which were merely used as a tool (or its equivalent to “applying it” to a generic computer) to perform the process of collecting “SRM” data and provide the end result of a customized SRM “user interface form”. Thus, these limitations do not serve to improve technology or the “Procurement-related applications via user interface” with “data processing” technology areas (See MPEP § 2106.05(f) and 2106.05(h)). Meaning that the computer functioning is not being improved or there isn’t an improvement without referencing to what is well-understood, routine, conventional activity (e.g. implementing the use of ordinary capacity for executing software program instructions for economic or other tasks (e.g., to receive, store, or transmit data) and/or reciting the limitation steps in a very general or broad manner). 

Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.

Regarding to the applicant's arguments of rejection under 35 USC § 103 for the independent claims set 21, 28 and 35 and their dependent claims on pages 13 – 16: The applicant’s arguments regarding these amended limitation steps in the pending claims are not persuasive for the following reasons:
On page 15: The applicant argues that “Lehr shows that a business object may be modified by a user, Lehr appears to show that the business object is only accessible by the same user who modified the business object” as it is “not show[n] or suggest[ed] that [the] modifications to a business object performed by a particular user are stored or other saved so that subsequent users may access the modified business object without themselves undertaking steps to perform the same modifications to the business object.”. However, the examiner respectfully disagrees as the ability of enabling end-users or “business targets” is taught by Lehr and it’s one of their motivations which are expressed in ¶0030 as “a customer of an EIS may need to create reports in which data is grouped by a category field that is not available in the relevant business object that stores the data for the report. Because customer businesses and thus requirements changes over time, an EIS provider may not envision every customer requirement or need over an extended period of time. Thus, it may be beneficial to enable customers of EIS to extend business objects with data fields as needed, over time” (also, refer to ¶0061). Also, Lehr teaches the use of a repository to retrieve other “business objects” and their interfaces saved in repositories or databases (see ¶0065) as “templates” (see ¶0039, and ¶0046) and “reference fields” or default objects depending on the end-user’s needs (see ¶0054 and ¶0049) which are user friendly and do not require “development effort in a graphical environment” (see ¶0042 – 43 and ¶0061). 

Therefore, the examiner respectfully disagrees, and maintains 35 USC § 103 rejection for these pending claims.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 - 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 28 is being used as the most representative of the independent claims set 21, 28 and 35. Step 1: the claimed invention falls under statutory categories of a process, a machine and an article of manufacture. However, Step 2A Prong 1: the abstract idea is defined by the elements of:  
a configuring user of a first organization receive data… field preferences and requirements of a second organization, the second organization field preferences and requirements categorized as non-catalogue …parameters at the first organization, …field preferences and requirements of a second organization, the second organization field preferences and requirements categorized as non-catalogue…parameters at the first organization, the non-catalogue user interface parameters to describe items to obtain via a purchase request;
   …transforming the data to create…a configuration data record for a non-catalogue user interface accessible by an end-user of the first organization, the end-user…; 
saving the created configuration data record… in response to receiving a user input from the configuring user, wherein the created configuration data record is accessible by the end-user;
accessing the created configuration data record…; and 
rendering the instantiation of the non-catalogue… by populating the non-catalogue …form with at least one of form fields, form category, and form names based on the second organization field preferences and requirements selected by the configuring user, wherein at least one value is to be added to the at least one form field of the non-catalogue … form in response to receipt of a user input from the end-user and wherein the end-user is enabled to make the purchase request via the non-catalogue… form...

These limitations, describe a process, a machine and an article of manufacture for customizing a user interface with forms and categorize catalogue and non-catalogue items or objects (such as domestic travel forms or material/product/service items not readily available in a fixed list of business items or that can be unique for a certain organization) to update a procurement system via supplier relationship management applications (SRM). Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of “engaging in commercial or legal interactions” to facilitate business relations by organizing business items or objects via a customizable user interface to manage procurement requests between suppliers and businesses, address their specific procurement needs, and improve business relations. As disclosed in the specification, this invention allows a user interface to configure a form that is displayed and received as modified configuration data in response to user input corresponding to the configuring options to modify a form. Thus, it represents a certain method of organizing human activities by organizing and automating business information into customizable forms by adding new field forms to update a business system.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of a computer memory; a processor; user interface individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

 As for dependent claims 22, 29 and 36, it recites the additional element of a code editor and configuring fields which is merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.

Step 2B: For claims 21, 28 and 35, these claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As indicated in Step 2A Prong 2, the additional elements in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 22-27, 29-34 and 36 - 40, these cover or fall under the same abstract idea of a certain method of organizing human activity. They describe additional limitations steps of:
Claims 22-24, 29-31 and 36-38: further describes the abstract idea of the user interface from the procurement system and its customizable catalogue and non-catalogue items categories and its features.
Claims 25 – 26, 32 – 33 and 39: further describes the abstract idea of the user interface from the procurement system and its customizable catalogue and non-catalogue items categories and their name changes, including the addition of new or existing field changes, in response to the users input for configuration options while receiving and saving modified data. 
Claims 27, 34 and 40: further describes the abstract idea of the user interface from the procurement system and its customizable catalogue and non-catalogue items categories and its display.
Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


     Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Patent No. 8566193 B2) in further view of Lehr (U.S. Pub No. 20110154253 A1).
Regarding claims 21, 28 and 35: 
A computer-implemented method of custom-form design and display, the method comprising: (claim 21)
A computer system for form design and display, comprising: (claim 28)
An article of manufacture including a non-transitory computer readable storage medium to tangibly store instructions, which when executed by a computer, cause the computer to perform operations comprising: (claim 35)
This claim set is represented by claim 28
Singh teaches:
a computer memory to store program code; and (“memory 327 may also include business objects and any other appropriate data such as services, interfaces, VPN applications or services, firewall policies, a security or access log, print or other reporting files, HTML files or templates, data classes or object interfaces, child software applications or sub-systems, and others. Col 44 lines 1-6; Fig 3 (327))
a processor to execute the program code to perform operations comprising: (“Server 302 also includes processor 325. Processor 325 executes instructions and manipulates data to perform the operations of server 302” Col 44 lines 26-28; Fig 3 (325))
a configuring user of a first organization receive data via a supplier relationship management (SRM) application, the data comprising user interface field preferences and requirements of a second organization, by a configuring user of a first organization, the second organization field preferences and requirements categorized as non-catalogue user interface parameters at the first organization, the non-catalogue user interface parameters to describe items to obtain via a purchase request (“The [exchange infrastructure] XI stores the interfaces (as an interface type). At runtime, the sending party's program instantiates the interface to create a business document, and sends the business document in a message to the recipient. The messages are preferably defined using [eXtensible Markup Language] XML. In the example depicted in FIG. 23, the Buyer 2300 uses an application 2306 in its system to instantiate an interface 2308 and create an interface object or business document object 2310. The Buyer's application 2306 uses data that is in the sender's component-specific structure and fills the business document object 2310 with the data. The Buyer's application 2306 then adds message identification 2312 to the business document and places the business document into a message 2302. The Buyer's application 2306 sends the message 2302 to the Vendor 2304. The Vendor 2304 uses an application 2314 in its system to receive the message 2302 and store the business document into its own memory. The Vendor's application 2314 unpacks the message 2302 using the corresponding interface 2316 stored in its XI to obtain the relevant data from the interface object or business document object 2318.” Col 72 lines 5-25; Fig 3 (327); Fig 23) Examiner note: Under the Broadest Reasonable Interpretation (BRI) and in light of the applicant specifications in ¶0021-23, the use of “messages” that instantiates and categorize “business objects” as “catalogue” or “new catalogued” (refer to the table found in Cols 35-41 and also described in Col 55, lines 4-13) inside a “business document” is being interpreted as the catalogue and non-catalogue user interface parameters. To learn more about the types of “business objects” refer to Col 31 lines 41-49 and for interfaces that cover different fields that could be missing based on the industry standards, but can be added refer to Col 73 lines 31-53. Finally, this prior art teaches purchase processes for “Supply Relationship Management (SRM)” in Col 34, lines 25 – 43.
the configuring user transforming the data to create, via the SRM application, a configuration data record, by the configuring user, for a non-catalogue user interface form accessible by an end-user of the first organization, the end-user being a different user than the configuring user, the creation of the configuration data record including the configuring user selecting options enabling customization of non-catalogue fields for display on the non-catalogue user interface form, the non-catalogue fields selected from the second organization field preferences and requirements; (“By comparison, to map onto the different industry standards, the interfaces derived using methods and systems consistent with the subject matter described herein include most of the fields provided by the interfaces of different industry standards. Missing fields may easily be included into the business object model. Thus, by derivation, the interfaces can be extended consistently by these fields. Thus, methods and systems consistent with the subject matter described herein provide consistent interfaces that can be used across different industry standards…” Col 73 lines 43-53; “…the disclosed systems or software are generally capable of implementing business objects and deriving (or otherwise utilizing) consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business in accordance with some or all of the following description. ” Col 73 lines 55-60; Fig 5A (502, 516, 340)) Examiner note: Under the BRI and according to the applicant’s specifications the category of non-catalogue is being interpreted as the addition or “business objects” (refer to Col 31 lines 41-58) to include specific needs and the field forms or “logical elements” or components that are only important to this particular transaction between enterprises (refer to Col 73 lines 55-63). However, these might not be relevant to the primary business in general, and can be considered similar to a “miscellaneous” category. Thus, this prior art teaches the ability of including more field forms through business objects to comply with particular needs in a business transaction between enterprises as stated above (refer to Col 3 lines 20-53). Also, refer to Col 43 lines 62-67 for information exchange between businesses using consistent and standardized interfaces and Col 48 lines 23-43 for more information regarding shared information and repositories.
accessing, by the SRM application, the created configuration data record in response to the end-user launching an instantiation of the non-catalogue user interface form; and (“The [executable GUI language] XGL representation 506 can thus serve as the common ground or interface between design-time user interface modeling tools and a plurality of user interface runtime frameworks. It provides a self-contained, closed, and deterministic definition of all aspects of a graphical user interface in a device-independent and programming-language independent manner. Accordingly, abstract representation 506 generated for a model representation 502 is generally declarative and executable in that it provides a representation of the GUI of model representation 502 that is not dependent on any device or runtime platform, is not dependent on any programming language, and unambiguously encapsulates execution semantics for the GUI.” Col 49 lines 59-67 and Col 50 lines 1-5; Fig 5A (506)) Examiner note: For more information about the XGL representation or “generic, declarative, and executable GUI language” please refer to Col 48 lines 51-63.
rendering, by the SRM application, the instantiation of the non-catalogue user interface form by populating the non-catalogue user interface form with at least one form field based on the second organization field preferences and requirements selected by the configuring user, wherein at least one value is to be added to the at least one form field of the non-catalogue user interface form in response to receipt of a user input from the end-user and wherein the end-user is enabled to make the purchase request via the non- catalogue user interface form. (“At runtime, the sending party's program instantiates the interface to create a business document, and sends the business document in a message to the recipient. The messages are preferably defined using XML. In the example depicted in FIG. 23, the Buyer 2300 uses an application 2306 in its system to instantiate an interface 2308 and create an interface object or business document object 2310. The Buyer's application 2306 uses data that is in the sender's component-specific structure and fills the business document object 2310 with the data. The Buyer's application 2306 then adds message identification 2312 to the business document and places the business document into a message 2302. The Buyer's application 2306 sends the message 2302 to the Vendor 2304. The Vendor 2304 uses an application 2314 in its system to receive the message 2302 and store the business document into its own memory. The Vendor's application 2314 unpacks the message 2302 using the corresponding interface 2316 stored in its XI to obtain the relevant data from the interface object or business document object 2318.” Col 72 lines 5-25; Fig 23; Figs. 27A-27E) Examiner note: Under BRI and according to applicant’s specifications, the relevant data from the “interface object or business document objects” are being interpreted as the population of the non-catalogue item or object with at least one of form fields, form category, and form names based on the second organization field preferences. Also, refer to Col 67 lines 63-64 for more information about many form fields, categories and names or “logical elements” “entity types” that this reference includes and to Col 69 lines 42-46 in where invoice requests and confirmation interfaces are created electronically via interfaces as well. 

Singh doesn’t explicitly teach selecting options to enable customization of non-catalogue fields for display on the non-catalogue user interface, saving the created configuration data record while allowing accessibility to an end-user and inserting values for a form field and making a purchase request in the non-catalogue user interface. However, Lehr which is prior art directed to a “system [that] propagates created extension fields to other business objects via metadata derived from selections in the graphical user interface” (see abstract and ¶0001 – 3). Thus, teaches: 
…the creation of the configuration data record including the configuring user selecting options enabling customization of non-catalogue fields for display on the non-catalogue user interface form, the non-catalogue fields selected from the second organization field preferences and requirements (“In various embodiments, a user may add a field to the items panel 116. To add the field, a user selects the items panel 116 (shown highlighted to specify it is selected). Referring to FIG. 1, the Properties panel 104 displays the fields of the items panel 116. After adding the field “additional ID” 110 it is added to the Properties Panel 104. The additional ID field 110 is shown highlighted to specify that the field is created and currently selected. The visibility column 108 of the field 106 table shows a tick to specify that the additional ID field is visible and to be displayed.” ¶0034; Fig 1 (116, 106, 108); Fig 4 (402 and 404)) Examiner note: Under BRI and according to the applicant’s specifications the category of non-catalogue is being interpreted as the addition or “extension of business objects” (refer to ¶0061).
saving the created configuration data record in a storage device in response to receiving a user input from the configuring user, wherein the created configuration data record is accessible by the end-user; (“the system receives an extension field for a source business object and a selection of a data flow from the source business object to a target business object. The system stores the extension field for the source business object and the selection of the data flow from the source business object to the target business object in the form of metadata in a repository. Using the metadata, a backend module propagates the extension field to the target business object.” ¶0026 – 27; Fig 1 (116, 106, 108); Fig 2 (206, 202, 208 and 214)) Examiner note: Also, refer to ¶0030 - 31 for “customer-defined data fields” to provide “extensibility for business objects” and ¶0043, ¶0052-54 and ¶0061 for general details about saving “extended business objects” which are able to be retrieved from a repository by the “source business” or by the “target business” or end-user. Finally, refer to ¶0046 and ¶0049 to learn about the retrieval of “templates” of extended “business objects” which can be collected and used in other business activities.  
…wherein at least one value is to be added to the at least one form field of the non-catalogue user interface form in response to receipt of a user input from the end-user and wherein the end-user is enabled to make a purchase request via the non-catalogue user interface form. (“In various embodiments, a user may add a field to the items panel 116. To add the field, a user selects the items panel 116 (shown highlighted to specify it is selected). Referring to FIG. 1, the Properties panel 104 displays the fields of the items panel 116. After adding the field “additional ID” 110 it is added to the Properties Panel 104. The additional ID field 110 is shown highlighted to specify that the field is created and currently selected. The visibility column 108 of the field 106 table shows a tick to specify that the additional ID field is visible and to be displayed.” ¶0034; Fig 1 (116, 106, 108); Fig 2 (206, 202, 208 and 214)) Examiner note: Refer to claim 20 in which the “input fields” found in the “user interface form” includes “value field(s)” as depicted in Figure 1 and described as an example in ¶0033 for a “purchase order”. Also, refer to ¶0036 and Fig 2 which include “purchase requests” and to ¶0040-43 to learn more about the process of how a user including “extension fields and objects” in the user interface.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Singh with the ability of selecting options enabling customization of non-catalogue fields for display and the end-user to be able to save a template of the “purchase request” form while inputting values and description in the form fields of the non-catalogue user interface, as taught by Lehr because it would “obvious to try” and include “new objects” classified in a “non-catalogue user interface” to be able to accommodate the end-user needs to smooth, speed up and approve a purchase request that could also be tailored by the end-user, to have a customized purchase order that can ultimately improve profits and business relations between suppliers and as Lehr expresses: “Extending an [Enterprise Information Systems] EIS is a time-consuming and resource-consuming process and runtime extensions are generally not available on an EIS. Because of the complexity associated with an EIS, extending an EIS involves modelling additional components for the system in a design time environment, testing such additional components, and deploying such additional components in the runtime of the EIS.” (Lehr; ¶0003) and “Because customer businesses and thus requirements changes over time, an EIS provider may not envision every customer requirement or need over an extended period of time. Thus, it may be beneficial to enable customers of EIS to extend business objects with data fields as needed, over time.” (Lehr; ¶0030).

Regarding claims 22, 29 and 36: 
The combination of Singh and Lehr, as shown in the rejection above, discloses the limitations of claims 21, 28 and 35.
Singh further teaches:
wherein the configuring options comprise a code editor and configuring fields to name the non-catalogue user interface form and assign a category to the non-catalogue user interface form. (“When appropriate, XI 314 carries out the mapping between the messages. XI 314 integrates different versions of systems implemented on different platforms (e.g., Java® and ABAP). XI 314 is based on an open architecture, and makes use of open standards, such as eXtensible Markup Language (XML)™ and Java® environments. XI 314 offers services that are useful in a heterogeneous and complex system landscape. In particular, XI 314 offers services that are useful in a heterogeneous and complex system landscape. In particular, XI 314 offers a runtime infrastructure for message exchange, configuration options for managing business processes and message flow, and options for transforming message contents between sender and receiver systems.” Col 43 lines 47-58; Fig 3 (314)) Examiner note: Under BRI, XI or the “exchange infrastructure” is being interpreted as the infrastructure responsible of providing configuration options to read messages that contains the user’s edited codes in XLM and further maps “the business objects” which can be interpreted as being categorized with their proper identifiers to provide message flow. Also, refer to Col 52 lines 50-62 about message categories for this reference. For source codes refer to Col 49 lines 45-65.

Singh doesn’t explicitly teach a code editor and configuring fields to name the non-catalogue form. However, Lehr teaches: 
code editor and configuring fields to name the non-catalogue user interface form (“Some embodiments of the invention may include the above-described methods being written as one or more software components. These components, and the functionality associated with each, may be used by client, server, distributed, or peer computer systems. These components may be written in a computer language corresponding to one or more programming languages such as, functional, declarative, procedural, object-oriented, lower level languages and the like. They may be linked to other components via various application programming interfaces and then compiled into one complete application for a server or a client” ¶0062; Fig 4 (404 and 408; Fig 5 (510); Fig 7 (755))) Examiner note: For more information regarding the elements involved in Fig 4, please refer to ¶0051-54 and for Fig 5 indicated element, refer to ¶0058 to learn about changing programming instructions.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Singh with the ability of having the options and preferences of a code editor and configuring fields to name the non-catalogue form, as taught by Lehr because it would be “obvious to try” to include a code editor to tailor and specialize even more, the configuring fields by naming them to create flexibility when designing new objects inside non-catalogue interface forms and as Lehr expresses “Extending an [Enterprise Information Systems] EIS is a time-consuming and resource-consuming process and runtime extensions are generally not available on an EIS. Because of the complexity associated with an EIS, extending an EIS involves modelling additional components for the system in a design time environment, testing such additional components, and deploying such additional components in the runtime of the EIS.” (Lehr; ¶0003).

Regarding claims 23, 30 and 37: 
The combination of Singh and Lehr, as shown in the rejection above, discloses the limitations of claims 22, 29 and 36.
Singh further teaches:
wherein the non-catalogue user interface form comprises a limit order form and the configuration data for the limit order form comprise limit fields. (“A GoodsMovement package groups together the GoodsMovement. It contains the entity GoodsMovement… A GoodsMovement is a transaction resulting in a change in stock. It can be processed by using a reference to a preceding document (e.g. purchase order or delivery). The information of the preceding document is used to create a GoodsMovement…One GoodsMovement can affect different materials in different inventories. The values S102 (InboundDelivery), S43 (OutboundDelivery) and S101 (CustomerReturnsDelivery) can be allowed for BaseBusinessTransactionDocumentTypeCode in the entity GoodsMovement.” Col 305 lines 35-36, 38-42 and 48-52; Fig 200) Examiner note: Under BRI and according to applicant’s specifications in ¶0022-23, the limit order form that comprises of limit fields is being interpreted as an “entity” (such as this case, with “GoodsMovement entity” as an example) contained in a “logical element” in where their parameters are defined, as seen above. 

Regarding claims 24, 31 and 38: 
The combination of Singh and Lehr, as shown in the rejection above, discloses the limitations of claims 22, 28 and 35.
Singh further teaches:
wherein fields of the non-catalogue user interface form are configured in the code editor. (“According to some embodiments, a modeler (or other analyst) may use the model-driven modeling environment 516 to create pattern-based or freestyle user interfaces using simple drag-and-drop services. Because this development may be model-driven, the modeler can typically compose an application using models of business objects without having to write much, if any, code.” Col 48 lines 17-23; Fig 5A (516)) Examiner note: Under BRI, non-catalogue forms are being interpreted as “business objects”. Also, refer to Col 67 lines 63-64, Col 31 lines 41-58 and Col 47 lines 22-28 for more information about “business objects”, “logical elements” and “components”, which define the creation of fields for this reference. 

Regarding claims 25, 32 and 39: 
The combination of Singh and Lehr, as shown in the rejection above, discloses the limitations of claims 22, 28 and 36.
Singh doesn’t explicitly teach the following limitation, however Lehr teaches:
in response to user input corresponding to the configuring options to modify the non- catalogue user interface form, receiving and saving modified configuration data. (“After the extension fields have been propagated to selected business objects and saved to the database 410, the GUI 402 displays business objects in their modified form (e.g., including the extension field) In various embodiments, extended business objects may be displayed in a different manner as compared to non-extended business objects, for example, extended business objects may be highlighted or displayed in a different color. Thus, users can modify business objects to include fields on demand to service a specific business use. ¶0054; Fig 4 (402,410)) Examiner note: Under BRI, the non-catalogue form is being interpreted as the “business object” inside the Enterprise Information Systems (EIS) as stated above.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Singh with the ability of receiving and saving modified non-catalogue forms as configuration data, as taught by Lehr because it would be “obvious to try” saving modified non-catalogue forms as configuration data, as it would be convenient to users to be able to quickly retrieve existent forms to replicate or quickly edit in a form in its majority build and efficiently do purchase requests and orders and as Lehr expresses “Extending an [Enterprise Information Systems] EIS is a time-consuming and resource-consuming process and runtime extensions are generally not available on an EIS. Because of the complexity associated with an EIS, extending an EIS involves modelling additional components for the system in a design time environment, testing such additional components, and deploying such additional components in the runtime of the EIS.” (Lehr; ¶0003).

Regarding claims 26, 33 and 39: 
The combination of Singh and Lehr, as shown in the rejection above, discloses the limitations of claims 25, 32 and 36.
Singh further teaches:
changing the name of the non-catalogue user interface form, changing the category of wherein modifications of the non-catalogue user interface form comprise one or more of the non-catalogue user interface form, adding new fields in the non-catalogue form, and changing existing fields of the non-catalogue user interface form. (“Subtypes may be defined based on related attributes. For example, although ships and cars are both vehicles, ships have an attribute, “draft,” that is not found in cars. Subtypes also may be defined based on certain methods that can be applied to entities of this subtype and that modify such entities. For example, “drop anchor” can be applied to ships. If outgoing relationships to a specific object are restricted to a subset, then a subtype can be defined which reflects this subset.” Col 56 lines 51-58; Fig 5A (516); Fig 17) Examiner note: Under BRI, the examiner interpreted the non-catalogue forms as “business objects”, in which a fields are “entities” that can be divided into “types” and “subtypes” fields that can be “modified” or changed as the user sees fit (Also refer to Fig. 17 and Col 56 lines 46-49)

Regarding claims 27, 34 and 40: 
The combination of Singh and Lehr, as shown in the rejection above, discloses the limitations of claims 21, 28 and 35.
Singh further teaches:
displaying a list of available forms in a procurement user interface, wherein the list of available forms are divided into categories; and (“GUI 336 is operable to display different levels and types of information involving business objects and interfaces based on the identified or supplied user role. GUI 336 may also present a plurality of portals or dashboards. For example, GUI 336 may display a portal that allows users to view, create, and manage historical and realtime reports including role-based reporting and such. Of course, such reports may be in any appropriate output format including PDF, HTML, and printable text. Real-time dashboards often provide table and graph information on the current state of the data, which may be supplemented by business objects and interfaces.” Col 47 lines 28-42; Fig 3 (336))
in response to a user action requesting the non-catalogue form, displaying the non- catalogue user interface form including a plurality of input fields based on the configuration data. (“GUI 336 may present the user with the components and information that is relevant to their task, increase reuse of such components, and facilitate a sizable developer community around those components. GUI 336 may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. For example, GUI 336 is operable to display data involving business objects and interfaces in a user-friendly form based on the user context and the displayed data.” Col 47 lines 22-28; Fig 3 (336))
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ballaro (U.S. Patent No. 8065202 B1) is pertinent because it is a analogous prior art that “relates generally to the field of procurement and, in particular, to a system and method for creating new items that may not already be available, creating new forms for accessing items, defining new searchable attributes, and dynamically managing procurement contracts, over a network using a single instance system that supports multi-tenants in a multi-business to multi-consumer type environment.”
Swanson (U.S. Pub No. 20120239522 A1) is pertinent because it is “An intelligent product catalog system provides for electronic creation, management and viewing of product information using a multimedia display system. A central database repository stores the product information and provides for an unlimited number of product attributes and dynamic reconfiguration of the product information.”
Muniz (U.S. Pub No. 20020087432 A1) is pertinent because it is related “related to methods and systems that utilize remote computer networks to interact with and assist potential electronic commerce users and customers. In particular, the present invention relates to web-based portals for delivering financial and business information to small business customers.”
Gerber (U.S. Pub No. 20050091269 A1) is pertinent because it is about “systems and methods disclose a system for personalizing computer functionality. End-users are provided with tools to easily write rich and complex preferences, for example, by using a plurality simple IF-THEN propositional logic. The preferences are then transformed into queries and executed efficiently on structured data.”
Kraft (U.S. Pub No. 6137488A) is pertinent because it is “A computer system enables a user to conveniently fill-out, configure, and submit a structure of interrelated data fields, where the order and type of linking between the fields is user selected. A graphical user interface presents a field template having one or more data fields. The user may extend the electronic form by selecting an expand form field; in response to selection of the expand field, the user interface adds a second field template and a connective field to the display.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687